MARSHALL, C. J.:
1. The jurisdiction of the Court of Appeals j fixed by the constitution and the legislature may n< add to or subtract from the jurisdiction thereof dc fined in Section 6, Article IV of the Ohio Constitutio as amended in 1912.
2. Section 1579-36, General Code, in so far as operates as a restriction or limitation upon the juri; diction of the Court of Appeals to review error pr( ceedings from the Municipal Court for the city c Cleveland, is unconstitutional and void.
3. Error may be prosecuted from actions in fore ble entry and detention from any court of record i any county to the Court of Appeals of that count without leave of such Court of Appeals or any judg thereof, and it is the duty of the clerk of the Com of Appeals to file a petition in error tendered by tl unsuccessful party upon compliance with the stati tory procedure in such cases made and provided.
Writ allowed.
Wanamaker, Robinson, Jones, Matthias, Day and Allen, JJ., concur.